           Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 1 of 9



Howard Marc Spector
TBA # 00785023
S.D. Tex. 23274
Sarah M. Cox
TBA #24119316
S.D. Tex. 3408534
SPECTOR & COX, PLLC
12770 Coit Road, Suite 1100
Dallas, Texas 75251
(214) 365-5377
FAX: (214) 237-3380
Hspector@spectorcox.com

COUNSEL FOR THE DEBTOR

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

 In re:                                              §
                                                     §                Case No. 20-20272
           IRON HORSE TOOLS, LLC                     §
                                                     §                   Chapter 11
                                                     §
 Debtor.                                             §

    DEBTOR’S AMENDED APPLICATION FOR APPROVAL OF RETENTION OF
    ARG PARTNERS LLC PURSUANT TO 11 U.S.C. § 327(a) TO (I) PROVIDE THE
         DEBTOR A CHIEF RESTRUCTURING OFFICER AND CERTAIN
              ADDITIONAL PERSONNEL AND (II) DESIGNATE
            CHIEF RESTRUCTURING OFFICER FOR THE DEBTOR

          This motion seeks an order that may adversely affect you. If you oppose the
          motion, you should immediately contact the moving party to resolve the
          dispute. If you and the moving party cannot agree, you must file a response
          and send a copy to the moving party. You must file and serve your response
          within 21 days of the date this was served on you. Your response must state
          why the motion should not be granted. If you do not file a timely response, the
          relief may be granted without further notice to you. If you oppose the motion
          and have not reached an agreement, you must attend the hearing. Unless the
          parties agree otherwise, the court may consider evidence at the hearing and
          may decide the motion at the hearing.

          Represented parties should act through their attorney.

 TO THE HONORABLE DAVID R. JONES,
 UNITED STATES BANKRUPTCY JUDGE


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                       Page 1
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 2 of 9




       COMES NOW, Iron Horse Tools, LLC (“Iron Horse” or “Debtor”), as debtor and debtor-

in- possession in the above captioned case (collectively, the “Debtor”), files this application to

employ ARG Partners, LLC (“ARG”), and to designate Chief Restructuring Officer (“CRO”)

of the Debtor pursuant to 11 U.S.C. § 327(a), together with the previously-filed Declaration of

Chris Welsh (attached to Docket No. 40, the “Welsh Declaration” and, collectively, the

“Application”) and in support thereof, respectfully states as follows:

                              I.      JURISDICTION AND VENUE

       1.         This Court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding

under 28 U.S.C. §§ 157(b)(2)(A) and (O). The relief requested in the Application is authorized

under Section 327 of the Bankruptcy Code.

       2.         Venue of the Debtor’s Chapter 11 case is proper in this district pursuant to 28

U.S.C. § 1408.

                                      II.     BACKGROUND

       3.        On the date hereof (the “Petition Date”), the Debtor filed its voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

       4.        The Debtor continues to operate its business and manage its property as Debtor and

Debtor in possession pursuant to Bankruptcy Code sections 1107(a) and 1108. No official

committee has been appointed, and no request has been made for the appointment of a trustee or

examiner.

       5.        The Debtor is national provider of pressure control-related equipment and services

with seven locations supporting oil and gas operations throughout the country. Among other

services, the Debtor provides chokes and related pressure control equipment and software, mud-

gas devices, rotating control devices and testing services throughout the United States.


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                           Page 2
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 3 of 9




                                    III.    RELIEF REQUESTED

       6.         By this Application, pursuant to Sections 327(a) of the Bankruptcy Code, the

Debtor respectfully requests entry of an order (a) authorizing the Debtor to employ and retain

ARG as restructuring advisors and (b) designate a Chief Restructuring Officer (“CRO”) in

accordance with the terms and conditions set forth in that certain engagement letter (the

“Engagement Letter”), dated as of August 12, 2020 (See Exhibit “A”, Docket No. 40) as it may be

amended prior to a hearing on this Application.

            IV.     BASIS TO RETAIN ARG PARTNERS AND APPOINT A CRO

A.     ARG PARTNERS’ AND QUALIFICATIONS THE PROPOSED CROS

       7.          ARG is a restructuring, liquidation, and asset recovery firm. Specifically, ARG’s

services include operational and turnaround advisory services, restructuring advisory services,

interim management services, including Chief Restructuring Officer services. ARG’s

professionals have provided financial advisory services to many debtors, creditors and other

constituents in restructuring matters throughout the country.

       8.          Mr. Welsh is the Managing Partner of ARG Partners with 31 years of experience

in commercial lending, distressed transactions, including restructuring, turnaround, workouts,

going concern assets sales. Accordingly, Mr. Welsh has significant relevant experience and

expertise that will assist him in providing effective and efficient services to the Debtor throughout

this chapter 11 case. His recent CRO experience in bankruptcy/restructuring cases includes

Carolina Pad and Paper LLC., Cobalt-Vector Aerospace, LLC. and Sunset Logistic.

       9.          Mr. Marrietta has over 12 years of experience in a financial role financial services

companies or in an internal financial role at companies. Mr. Marrieta has over four years of finance

experience in the oil and gas industry, including a stint in senior management at Flotek (FTK), a


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                            Page 3
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 4 of 9




specialty chemical manufacturing and distribution services company headquartered in Houston,

TX with approximately 350 employees and $300 million in revenues.

B.     THE ENGAGEMENT

       10.       The Debtor has engaged ARG on the terms and conditions set forth in the

Engagement Letter. The Debtor and ARG have agreed that Chris Welsh and Matt Marietta will

serve as the Debtor’s CRO as discussed below.

       11.       Through the CRO, ARG will perform a range of restructuring services on the

Debtor’s behalf, including but not limited to:

                 (a)   analyzing the business, operations and financial condition of the Debtor;
                 (b)   assisting the Debtor with managing short term liquidity, including the
                       preparation of, inter alia, 13-week cash flow forecasts and monitoring
                       short term liquidity;
                 (c)   assisting the Debtor with preparing financial analyses;
                 (d)   evaluating strategic alternatives;
                 (e)   assisting the Debtor with the preparation of data in order to prepare
                       pleadings and fiduciary filings required in the Debtor’s bankruptcy
                       proceeding;
                 (f)   providing testimony on such matters that are within ARG’s expertise;
                 (g)   executing restructuring initiatives, including structuring plans of
                       reorganization, assisting in the sale of all or parts of the Debtor, including
                       any marketing thereof and liquidating assets;
                 (h)   assisting the Debtor and its counsel in negotiations with various parties-
                       in-interest; and
                 (i)   supporting the Debtor in such matters as the board of directors of the
                       Debtor shall request or require from time to time.

Such services may, in certain circumstances, be delegated to other ARG personnel who will be

billed on an hourly basis in addition to the fees charged for the CRO’s services.

         12.     Mr. Welsh has served as the CRO from the Petition Date, and subject to the

Court’s approval, will do so until Friday, October 23, 2020. As of October 23, 2020, ARG


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                            Page 4
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 5 of 9




proposes to substitute Matt Marrietta as CRO. Mr. Marrietta’s billable rate is more cost effective

than that of Mr. Welsh, and his skill set is perfectly coordinated to assist the Debtor on a day-to-

day basis going forward.

C.     DISCLOSURES CONCERNING CONFLICTS OF INTEREST

       13.       To check and clear potential conflicts of interest in this case, ARG has researched

its client database to determine whether ARG has or had any connection with, among others, the

following entities:

                 (a)   the Debtor and affiliated entities;
                 (b)   the Debtor’s secured lender;
                 (c)   the Debtor’s 20 largest unsecured creditors
                 (d)   the Debtor’s equity security holders; and
                 (e)   counterparties to major contracts;

       14.       In order to enable ARG, through the CRO, to perform its duties, the CRO will

have (i) access to any and all information that the CRO deems necessary and all employees of the

Debtor will be directed to provide that information; (ii) have approval authority for all expenditures

over $10,000 and without such approval, no expenditure over the aforementioned amount may be

made; and (iii) the authority to direct or restrict funding of any financial or administrative functions

in the exercise of his business judgment, after consulting with the Debtor’s President and Manager.

       15.       To the best of the Debtor’s knowledge, and based upon the Welsh Declaration,

ARG is a “disinterested person” within the meaning of Section 101(14) of the Bankruptcy Code.

To the best of the Debtor’s knowledge, ARG does not hold any interest adverse to the Debtor or

its estate. Furthermore, to the best of the Debtor’s knowledge, ARG does not have any connection

with the Debtor, its creditors, or any other party in interest herein, or their respective attorneys or

accountants, the United States Trustee or any person employed in the office of the United States


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                            Page 5
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 6 of 9




Trustee, except as set forth in the Welsh Declaration.

       16.       From time to time, ARG may provide financial consulting and/or consulting

services to certain creditors and other parties in interest in matters unrelated to this case. ARG has

informed the Debtor that during ARG’s retention by the Debtor in this case, it will not provide

services to creditors of the Debtor, including, without limitation, any listed in the Welsh

Declaration, in connection with any matters relating to the Debtor. However, given its diverse

practice and client base, ARG may provide services to clients in matters unrelated to this chapter

11 case that are or become creditors of the Debtor or who may have interests adverse to the debtors

in unrelated matters.

D.     COMPENSATION

       17.       The Debtor and ARG w i s h t o enter into the Engagement Letter effective

August 12, 2020. Under the Engagement Letter, the Debtor paid ARG a $36,000.00 retainer (the

“Retainer”) and agreed to pay ARG on an hourly basis upon presentation of weekly invoices,

maintaining the balance of the Retainer at $36,000.00.

       18.       Prior to the Petition Date, the Debtor paid ARG additional amounts in the

aggregate amount of $89,950.17.

       19.       In addition, ARG will be reimbursed for its reasonable out-of-pocket expenses

incurred in connection with this assignment, such as travel, lodging, duplicating, messenger,

computer research and telephone charges.

       20.       ARG intends to maintain detailed, contemporaneous time records in tenth of an

hour increments. If approved by the Court, ARG will be employed as a professional under section

327 of the Bankruptcy Code. ARG will submit fee applications under sections 330 and 331 of

the Bankruptcy Code.


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                           Page 6
          Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 7 of 9




         21.     ARG’s fee structure with the Debtor is consistent with—and typical of—

compensation arrangements entered into by ARG and other comparable firms in connection with

rendering similar services under similar circumstances. Given the numerous issues ARG may be

required to address in performing these services, ARG’s commitment to the variable level of time

and effort necessary to address all such issues as they arise, and the market prices for such

services for engagements of this nature in an out-of-court context, as well as in chapter 11, the

Debtor submits that the fee arrangements in the Engagement Letter are reasonable under these

circumstances. The proposed compensation is comparable to that generally charged by financial

consulting firms of similar stature to ARG and for comparable engagements, both in and out of

court.

         22.     In light of the foregoing, and given the numerous issues which ARG may be

required to address in the performance of its services hereunder, the Debtor believe that the

proposed compensation is both fair and reasonable.

         23.     As set forth above, ARG rendered prepetition CRO services to the Debtor and

received compensation in connection with these services. Some invoices submitted to the Debtor

were paid within the 90 day period prior to the Petition Date. These payments are set forth in the

Welsh Declaration. ARG believes these payments were made in the ordinary course of business

or financial affairs of the Debtor and ARG and according to ordinary business extends net 7 day

payment terms and caps weekly billings. In addition, ARG continued to perform services for the

Debtor which would constitute new value under section 547 of the Bankruptcy Code.

E.        THE INDEMNITY

         24.   As set forth in the Engagement Letter, the Debtor agrees to indemnify the CRO to

the same extent as the most favorable indemnification it extends to its officers or directors, whether


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                           Page 7
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 8 of 9




under the Debtor’s bylaws, its certificate of incorporation, by contract or otherwise, and no

reduction or termination in any of the benefits provided under any such indemnities shall affect

the benefits provided to CRO. IN addition, the CRO shall be covered as an officer under the

Debtor’s existing director and officer liability insurance policy.

       25.       The indemnity is a reasonable term and condition of the Engagement and a similar

form has been approved by several other Courts in this and other Districts. Unlike the market for

other professionals that a debtor may retain, indemnification is a standard term of the market for

firms that provide restructuring, turnaround and crisis management services. In fact, the indemnity

is comparable to those generally obtained by firms of similar stature to ARG and for comparable

engagements, both in and out of court.

       26.       The indemnification of interim management, financial consultants and investment

bankers is reasonable and, indeed, commonly approved in connection with the retention of such

professionals. See, e.g., In re United Artists Theatre Company, 315 F.3d 217, 230 (3d Cir. 2003)

(“[W]e believe Houlihan Lokey’s indemnification to be reasonable and therefore permissible

under § 328.”); In re Joan and David Halpern, Inc., 248 B.R. 43 (Bankr. S.D.N.Y. 2000), aff’d,

2000 WL 1800690 (S.D.N.Y. Dec. 6, 2000); see also In re DEC International, Inc., 282 B.R. 423,

429 (W.D. Wis. 2002) (affirming bankruptcy court’s finding that indemnity of financial advisor

was reasonable); In re Comdisco, Inc., 2002 WL 31109431 at *6 (N.D. Ill. Sept. 23, 2002).

                                      V.      CONCLUSION

       27.       The retention of ARG and its professionals is a sound exercise of the Debtor’s

business judgment. Mr. Welsh and Mr. Marietta have extensive experience with providing

restructuring and related advisory services to many troubled companies, and is a seasoned

turnaround and restructuring expert. Moreover, the terms of the Engagement Letter were the


Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                        Page 8
         Case 20-20272 Document 86 Filed in TXSB on 10/20/20 Page 9 of 9




product of arms-length negotiations and are economically fair, reasonable and beneficial to the

estate. The compensation agreement provided for in the Engagement Letter is consistent with and

typical of arrangements entered into by other restructuring consulting firms with respect to

rendering similar services for clients such as the Debtor. In light of the foregoing, the Debtor

believes that the retention of ARG and a CRO, in conjunction with the other Professional Staff

provided by ARG, will provide services that benefit the Debtor’s estates and creditors.

       The Debtor respectfully requests that the Court enter an order (i) approving the retention

of ARG and the appointment of Chris Welsh and Matt Marrieta as CRO pursuant to Section 327

of the Bankruptcy Code; (ii) approving the compensation terms set out above; and (iii) granting

such other and further relief as may be just and proper.

       Dated: October 20, 2020.

                                                       Respectfully submitted,


                                                       By:      /s/ Howard Marc Spector
                                                               Howard Marc Spector
                                                               TBA #00785023

                                                       SPECTOR & COX, PLLC
                                                       Banner Place, Suite 1100
                                                       12770 Coit Road
                                                       Dallas, Texas 75251
                                                       (214) 365-5377
                                                       FAX: (214) 237-3380
                                                       EMAIL: hspector@spectorcox.com

                                                       COUNSEL FOR DEBTOR




Debtor’s Amended Application to Employ ARG Partners and Appoint CRO                       Page 9
